M\@\, cs@“r;>o,@zlmg “ '4”3>"€ REcr-;\vEmN

' - COU~RT OF CR|M|NAL APFEALS
. ~` ' §3»28‘ / 01 ,02 JUL 09 2015

M@nmb\@©udg&l 00me _ 0;€>?\‘i:. §

103 S. Ct. 2317, (1983);

d. The search warrant was illegally issued because the magistrate's probable

cause determination reflected an improper analysis of the totality of the circumstances »

test when, as a matter of law, the probable cause determination was not objectively
reasonable

e. The search warrant was illegally issued because the issuing magistrate was
misled by information in the affidavit that the affiant officer knew was false or would
have lmown was false except for his reckless disregard for the truth. b

9. Therefore, Defenth requests that the following matters be suppressed at trial of

this cause:

a. Any and all tangible evidence seized by law enforcement officers or
others in connection with the detention and arrest of Lauren Elizabeth Aycock in this
case or in connection with the investigation of this case, and any testimony by the
Navarro County Sheriff’ s Department or any other law enforcement officers or others

concerning such evidence.

_3_

b. The arrest of Lauren Elizabeth Aycock at the time and place in question
and any and all evidence which relates to the arrest, and any testimony by the Navarro
County Sheriff’s Departrnent or any other law enforcement officers or others concerning
any action of Lauren Elizabeth Aycocl_c while in detention or under arrest in connection
with this case.

c. All written and oral statements made by Lauren Elizabeth Aycock to any
law enforcement officers or others m connection with this case, and any testimony by the
Navarro County Sheciff’s Department or any other law enforcement ochers or others f
concerning any such statements

d. All wire, oral, or electronic communications intercepted in connection
with this case and any and all evidence derived from said communications.

e. Any other matters that the Court finds should be suppressed upon hearing
of this motion.

WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court suppress
such matters at trial of these causes, and for such other and further relief in connection therewith
that is proper.

Respectfully submitted,
LAW OFFICE 'OF NEAL GREEN, JR.
110 West Col]in Avenue
P. O. Box 346
§ Corsicana, Texas 75151

903-874»9009
903-874-5494 - Fax

 

stare Bar No. é4036679

nancy@nealg;eenlaw.com
Attomey for Lauren Elizabeth Aycock

_4.

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

   
 

 

 

  

 

 

 

 

 

_` Caso Number
lNClDENT/OFFENSE REP()RT C14'07590
j ` Reeeived Date Received Time Recelved Method Rocotvod By 4

06/11/2014 10:58AM ON VIEW RCLLINS, M'YRIAH

lnttlalCan Reported By t Dlspalched To
N° wm°N-S 53me Ncso -n\c,\“\¢» ‘5 2924 w Hwy 22
\»No~ssw \~ w 11 utib\
WW~° worse 312 w zun V‘ coasrcANA, 'rx 75110
" coasrcANA, 'rx ,* \ 1
'Omcer(s)lUnlf(s) Asstgned Dafe Nov`fied Dlspatch Arrfve C|ear lotal Dispasition
156D-RAGAN, RICKEY 0_6/11/2014 10:58 10:58 13:35 02:37 ARRIVED AT LOCATION
,103E-FARMER, STAN ° 06/11/2014 11:40 11:41 14:43 03:03 CALL RECEIVED _ 1
154H-WALLER, DARRELL - 06/11/2014 11:40 1241 13:36 01:56 ARRIVED AT LCCATION
135C-MURRAY, JAHES 06/11/2014 11:40 1:$§ 13:02 01:22 ARRIVED AT LUCATIQN
133I-WAFER‘ FRBDIA 06¢11£2014 11348 12:00 1 200 01:12 ARRIVED AT LOCATION
nveatlgatorAs§lgned ANICompl Ama Subdilerid
1 5 6D-RAGAN, RICKEY COMPLETED , CID
ncident/Ot‘fanse Data |ncldent/Offense Tlme 635 "
36/11/2014 10:58AM
ncldont/Offonse Address "_~'_ City, State &2ip Code
2924 W. HWY 22 CORSICANA, TX 75110
;’ntry Point Exl Polnt Weapon/Fnree Used Ev|dence Coltected
lnddont/thense Descriptlon

 

, 7
mm nzr. cs re 1 >= 4c < zooe(-Y;NW“'*“*MQ"
ross cs re 1 <1c banc Faaz: zoaz
ross cs re 3 <2ae name ma zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cArEGoav CLAss DEscnmlou oF trin(s) Es‘mumzo vALu£ NC|C Dtsp
:vroaNc naucs, macon raascaurroa some w/sospac'rzn so.oo a
MARIJuANA assrnua """'_`"
:vrnr:Nc naucs, macon Paascarr'rron some wmqutan so.oo N
nrrnaaa'r ms prr.r.s msroa ?"-
vioch naucs, macon Anuaaar.r. ao'r'rr.a w/s brazst (vAr.rua) $o.oo N
' prr.r.s, 'ro'rAr. warsaw npaox. 1 c
vuch oaucs, macon cAarsoPaonor. some w/2 ochoooNa $o.oo ' N
Prr.r.s ANn 2 marrier PILLs rorar. '
wzrcrrr Appaox. 0.4 c
$o.oo
{EAR MAKE MODEL COLOR L|CENSE DESCR|FT|ON
Com£crlou NANE & Anoa£ss TELEPHonE DEscalmoN/lo€u'rtFchTlou
)MPLAINANT "raxAs, s'rArz oF'_|
:'rNass aAGAN, arcm
312 w, zim Ava d 1` \o',$$,,l,w\»mbu +'m{ °{"
coasIcANA, rx 75110 \ow,\§“DY\ ”W \mb_
:'rm:ss aaaMal_z, s'rAN . m»vo\\ 103 tamm `,\ Fam/
312 was'r mo Ava 0 w,w{\$ .
coasrcANA, Tx 75110 “ '
mass wALr.aa, 4 oAaaer.
300 w 2m) Ava
coasrcANA, 'rx 75110

 

 

 

 

 

0 1909, The Solhvm Gmup, llu:
e.' 777/s report is fumished in compliance with the Texas Open Records Act, article 6252-173 Vemons Annotated Civil Statutes,

e la w, and published mlings relating to cases under investigation

 

-\ 1 ' Case Number

lucloENT/QFFENSE suPPLEMENT cli_omo

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

lnvestigator Asslgned Atthomp| Area Subdilerid
156D-R.AGAN, RICKEY CQMPLETED CID

lnc'umo/ofrenso care madenuonsnse rim "

06/11/2014 10:58AM

lncldenthffsnse Addrass , p

2924 W. HWY 22 CORSICANA, TX .75110

 

 

    

` lncidentlofhnse Descriptim

 

 

 

CATEGoR¥ CLAss DEschFTlou of lTE!(s) EsrmATEo VALuE NC|C Dlsv
EVIDENC DRUGS , NARCQTI CLEAR BAGGIE W/ SUS?ECTED . $0 . 00 N '
METHAMPHETAMINE APPROX 5 . BG, RED
BAGGIE W/SUSUSPECTED METHAMPHETAMINE
'APPROX. 1 . -BG, RED BAGGIE W/SUSPECTED
HETHAMPHETAMINE APPROX 1 . SG

EVIDENC MISC. RED BAGGIE W/RESIDUAL AMQUNT SUSPECTED $0 . 00 N
MTHAMPHETAMINE ‘

EVIDENC MISC. BLACK SAFB W/KEY $0 . 00 N

EVIDENC MISC. VARIOUS PRESCRIPTION BOTTLES W/PILLS $0 . 00 N

EVIDENC MISC. ZIPPERED POUCH, NUMERQUS EMPTY BAGGIES $0 . 00 N
AND BLACK DIGITAL SCALES '

EVIDENC MISC. GLASS IETHAMPHETAMINE PIPE W/SUS¥E('.'.['ED $0. 00 _ N
METHAMPHETAMINE ~

EVIDENC CASH 1750 U.S. CUR.RENCY RELEASED TO D.A. 'S $1,750.00 N
OFFICE SUBJECT TO ASSET FORFEITURE

EVIDENC COMPUTER EQUIP SAMSUNG SPH-762 CELL PHONE W/CHARGER $0 . 00 N

# (903) 851-1250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,750.00
YEAR MAKE MonEL CoLoR LlcENsE D€schPTon
CoNNEcnoN NAuE & AoDREss l ' L DEscRFnoNn_gEmlFchrlou
WITNESS WAFER, FREDIA
312 W 2ND AVE
CQRSICANA, `TX 75110
SUSPECT A¥COCK, LAUREN ELIZABETH f
2934 w HwY 22 ' "
CQRS_ICANA, TX 75110 '
suspac'r EDRINGTON, aosaa'r ma l 4 1 , '
2924 W HWY 22 - ' ' . _ "'

CORSICANA, ’.I.'X 75110

 

 

 

 

 

 

0 1899, Tho SaMc erp, inc

'OFFENSE REPORT (755534.1)
Tase Number: C14-07690 by Officer 156D (RAGAN, RICKEY) 06/11/14

STATE OF TEXAS - LAUREN AYCOCK AND ROBERT EDRINGTON , ux o$b w
05 \
)EFENDANT vIoLATIoN _ \,&u "‘No~\\ ,{\.9“*,;2
tvcock, Lauren Manufacture / Deliver Controlled Substance vd$‘ a\
» PG 1 >=4g=49 <2009 / Drug Free Zone (Meth)
=y¢a w. state Hwy 22 Texas Health and Safety Code 481.134
Zorsicana, Texas First Degree Felony

Possession of Controlled Substance

PG 1 = 49<2009 / DFZ, POCS PG 1
:lg /DFZ and POCS PG3 <28g /DFZ. `u
Nl°°“°`;;\ "W

)ETAILS:

 

dbbm
L. On 6/11/14 Serqeant Raqan, Sergeant Darrell walle_r__gnd_£a.ptaln_/]:°\`,\w::/` *?s;§jh
Stan Farmer went to 2924 W. State Hwy 22 1n Corsicana, TX tom

t w1 occupants a e residence. Sergeant Ragan and otherW $dégmg
NCSO Narcotic Offlcers had received information about subjects at _` `ai
that location possession and selling methamphetamine and N“C` r
prescription medications. "q\'

mw w“w»t".m$>, pigman mm et man ma arms wm haw lanier
E)\N\g brown m;wr,

W’O“ W”“W€$ W'\'*\j m mg hamm md shrimp search 1 l ¢J»H»A+ lewmj)\mmwm wm . _ l
",D,, ' W‘Uj swim us MiW/¢H,k% Q,/_
WQ _ MWBMWNWH)‘°“’WH |`N»\ U.l-\ oknm.(w.`vk man m _ v

1

0*
g."$“?¢»\’
¢\\£L}"s
own 9’
van
°\“$`:\“
M‘
'M$$

m a
29

01*¢

N

l \

W_
nw
‘r§w\~"

\ wm P'°*’°”K
then returned to the living room. Sergeant Ragan asked for / Can$¢dmk**€j
consent to search the residence from both Ms. Aycock and Robert )¢wt{v &uuth,
Edrington. Both Ms. Aycock and Robert Edrington refused to cqmua `AQM
give consent. At that time, Sergeant Ragan left the location BL
to attempt to obtain a search warrant for the residence. Captain jr}na
Farmer and Sergeant Waller remained on location while Sergeant W*"*m

Ragan attempted to obtain a search warrant .-W¥v¢>bi\\j¢¢\d¢`\l¢y\“g €SSW €n“emjj mgm-9

Sergeant Ragan completed a complaint and affidavit to which
Justice of the Peace Vicki Gray issued a search warrant for the
residence at 2924 W. State Hwy 22, Corsicana, TX including all
outbuildings and Vehicles at the location. Sergeant Ragan
returned to the location and provided a copy of the search
warrant to Ms. Aycock and Robert Edrington.

Officers searched the residence and located numerous items of
contraband in a bedroom on the southeast corner of the

residence which was identified as Ms. Aycock and Robert
Edrington's bedroom. Officers located a shoe box under_the

bed that contained pieces of straw with burnt ends along with
"Q-tips" with an unknown substance on them. Sergeant Ragan is
familiar with straws with burnt ends being commonly used with
methamphetamine, A small red colored baggie containing a
residual amount of a crystal like substance suspected to be
methamphetamine was found in the trash can in the bedroom.

The baggie was later marked Non~Drug Exhibit #1 (ND-l). Officers
located a black safe (ND-2) in the bedroom on a foot stool. -
Officers asked Ms. Aycock where the key to the safe was located
and she replied that she had lost the key. Sergeant Ragan

asked about a key on her necklace that she was wearing and she
showed officers the key. Ms. Aycock told officers the key on the
necklace was to the storage building in the back yard. Ms.
Aycock gave the key to officers and the key opened the safe
location in the bedroom.»'yJM`rM\.\-'¥_

Officers noticed numerous items of contraband inside the safe
when it was opened. Sergeant Ragan observed numerous prescription
bottle with Ms A ck's name on them. Sergeant Ragan later
identified the pills in each EottIe ana observed that three
bottles contained pills that did not belong inside the bottle.
Five round blue pills (D-4) identified as Diazepam, commonly
known as Valium, were located in an Adderall bottle. Sergeant
Ragan has knowledge that Diazepam (Valium) is a controlled
substance. Two round blue colored pills (D-5) identified as
Oxycodone and two gray colored pills (D-5) identified as
Morphine were located in a Carisoprodol bottle. Sergeant Ragan
has knowledge that Oxycodone and Morphine are also both
controlled substances. One prescription bottle contained
numerous white ills identified as Hydrocodone as well as a
single yellow pill also identified as Hydrocodone. Both the
white pills and the yellow pill were identified as Hydrocodone but
the yellow pill was not kept in it's correct prescription bottle
The other bottles contained the correct prescription pills (ND-3)
Sergeant Ragan located a zippered pouch (ND-4) that contained
numerous small empty red baggies similar to the baggie located
in the trash can. Sergeant Ragan knows that such baggies are
commonly used to package narcotics. A set of black digital
scales were also inside the zippered pouch. Two small red
baggies and a clear plastic baggie all containing a crystal

M`°Y

like substance suspected to be methamphetamine were located crag;f?mv\+k&

inside the zippered pouch. The three baggies containing .
suspected methamphetamine were marked (D-3) . Also inside /olmis mbmij

the safe was a lastic baggie contai i 0.0 in U pm ‘¢;L¢_gll\ H'?fbf
urre . er agan has knowledge an previous¢u nm£o¢,wh“{
ield experience that currency obtained through narcotic Y 3,

sales are commonly kept with narcotics and packaging

ogQB¢i»paraphernalia. A clear plastic bag containing\$2.50 in

w"

w.
1458 _

10.

ll.
CS

12.

13.

change was also inside the safe. The bag of change was
left in the safe when placed into evidence.

A glass methamphetamine pipe (ND-S) containing suspected
methamphetamine residue was found inside a black tennis shoe

in the closet of the bedroom. Ms. Aycock advised that the shoe
and the pipe belonged to Robert Edrington. Sergeant Ragan
asked Robert Edrington if the pipe located inside the shoe
belonged to him and he advised that it did not.

During the search of the bedroom where the narcotics were

located, officers found identifying information and personal

property belonging to both Ms; Aycock and Robert Edrington.

Both Ms. Aycock and Robert Edrington advised that the

methamphetamine that officers found and the prescription

pills located in the wrong prescription bottles did not

belong to them. Both Ms. Aycock and Robert Edrington were

placed into custody and transported to the NCSO to compete 3 howcolnth
booking. Bruce Edrington was released at the location without °a“owoq“}s
charges after determining that he did not reside at the logation~ n*o**b
Bruce Edrington did not have access o or property in the q7
bedroom where the narcotics were located, V°"““"

The suspected methamphetamine (D-5) was later tested and field
tested positive for methamphetamine. The baggies were weighed
and the two red baggies of suspected methamphetamine weighed
approx.- 1.Gg and 1.8g both including packaging. The clear baggie
of suspected methamphetamine weighed approx. 5.89 including
packaging. The total amount of suspected methamphetamine was
approx. Sg. The Oxycodone pills weighed approx. 0.1g and the
Morphine pills weighed approx. 0.3g. The Diazepam (Valium) pills
weighed approx. lg;

Both Ms. Aycock and Robert Edrington were charged with Man/Del

PG 1>=4g <2009 / DFZ, POCS PG3 <289 / DFZ and POCS PGl VbW/W{j (,JMWD’W\£I`MY!

Page: 3 of 9

NMM/b
0(\`&{

and HN\SW LtD mi\e§ g~,.}s»‘cu@(' \ONI\ and '5 VwW
wm W~¢ 90) am w ms mont

m{)hsoud vn\*/\& Lo. Y@r Pj mea.[f”$+

    

afs/6303 <1 m%m someone wm
MPPI w mem mg a\\¢zqmocw, am 12 ss also a»q,mmop

P;5»
Blooming Grove TX Eyes: Blue Halr: Blonde Age: 30

Pr|mary Phone: (903)467~6426 SSN: 232 DVL #: State: TX

WP.

Reg. State: TX

 

» 5 ;; ~::'._=v Recovered Address:

Page: 8 of 9

   

        

 

afs/cans \ \‘)\:\51§|€/1¢'\/4
. F' *.~';
® " - . r *
a//cs Corslcana Police Department
_
Detal|
Prlnt DatelTime: 04/01/2015 16:58 Corsicana Police Department
Logln |D: rdavis 0Rl Number: ' TX1750100
Case Number: 2012-00018722
Date Code Type Make Model Descriptlon Tag No. item No.
09/13/2012 Evidence Non-lBR Documents Firearm application
Property BAFT form
CPS report
Repair estimate
Document turning
over handgun
Medical records
all attached to
arrest report
09/13/2012 Evidence Non-lBR Audioleual 7 audio recorded
Property Recordlng Device statements
1 CAC interview
attached to arrest
report
& a copy placed in
- ' records drawer 1
08/28/2012 Destroyed/Damaged Automobiles Honda ACCORD ` '
Nanda|ized
Seq # 3
§§ =z,'»:-_'. ;, z~'=,~\\.t §~iil,l‘;;€;»~:t:
ELgp_e_gy_§_g_dg_§; Property Type: Documents Property Class: Document/Photo Date Recelved: 09/13/2012
COP¥
Evidence Non-lBR UCR Value: $0 to $50 lnltlal Value: $0.00 .:'»f~.~f='_-;; 1 r.-- :.
Property
‘:;z,`lw.'~_.-’ b 1.=-.~.§‘: ',»1'1 v ":'.rr'
Descrlptlon: Firearm application Oft'lcer Remarks:
BAFT form /
CPS report
Repalr estimate
Document iuming
over handgun
Medlcal records
all attached to
arrest report
Becmcy_lofennatlsm
".» Recovered Address:
A§_$Q.Qlale.d._$.uhl§£l.§
§haln_ef_¢_uato.d¥
Date Transactlon From From Role To To Role

 

Page: 7 of 9

al'§l£'i”a

 

a//r.-s Corsicana Police Department
Detail
Prlnt DateITime: 04/01/2015 16:58 Corsicana ‘Po|ice Department
Logln lD: rdavis 0Rl Number: TX1750100

Case Number: 2012-00018722

 

Amt_# ZB§E_A
Name: Aycockl Lauren Elizabeth Datefrlme: 09/02/2012 09:35 Type:®aken Status: |n Custody
. ' - ' fodv
Address: 2924 W STATE H|GHWAY 22 Race: White Sex: Female DOB: 07/04/1984
' Corsicana, TX 751 10 Helght: 5fi 5 in ` Welght: 165.0 lbs. ‘ " "'
Eyes: Brown Ha|r: Blonde ;=.; '-
Phone: (903)851~1250 ssN: ' DvL#: srar'e: Tx

Locatlon: 3200 W 7TH AVE

 

Nrrj is wns.'sleni.

6\}1\’ Det. Michael Dockery

_ . Page: 16 of 19
Contact with Monica Newton

/ ON 08/30/2012, | Detective M. Dockery, made contact with Monica Newton, who advised that she had
` spoken with Aycock on the night of the offense. Newton advised that she would provide me with a
statement of what she new but that i would have to come to her residence at 2212 W. 11"‘. Newton

advised that she was recovering from Surgery and that she could not come in to meet with me.

l Detective M. Dockery, along with Detective R. Fhillips went to Newton's residence. Newton advised H M?j .
that on the night of the altercation, Rebecca Huffman called her and told her what had happened. _/b/"'
hon 601 Newton stated that she made cont,a`ct with Aycock and asked her what was going on, and told her that o vou'
./

she had heard she was gg|ling guns on peog` le. Aycock responded to Newton by saying hell yeah l di

iL
v\uf&\’l 0 n and if l would have had a bullet l would have shot her head off. Newton stated that the conversation mrd"yb O{~
4 ‘“'~F im

\L’) was ve short. The interview between myself and Newton was audio recorded, and a copy has been
?‘u? ` - / retained as evidence in this case. y rrb (é_onw§a’h'D/),
' ` o l tn,+i°.}-
st w SW\/"li.‘;z“‘¥d owned of

gold \N}S`~`gét_ Michael Dockery M+;a::_§£ljiy
imi'? 7 .
twa vii"“` ‘

_ Page: 17 of 19
contact with Lauren Aycock

 

Por_ entire
. t ‘)w'e"»h§)+ai
On 09/13/2012, l Detective M. Dockery made contact with Lauren Aycock at Navarro County iai|. Upon HcM_H,`
,l contact with Aycock she was advised that she would be having an additional charge of Tamger with /`¢co rd g
w Government Reggrd added te her current charge she was in custody for. l advised Aycock that l would M~P h>
be obtaining a search warrant for her reisdnece to obtain the gun that was used in the assault offense. C¢\s¢.

w 61):;;\"“¥\€ A cock a ' need for sear warrant that she would turn the gun over to rn¥
` possession since it was evidenge in the case, Aycock advise'd`that she would have her grandmother get

the gun and get lt to me.

 

 

On 09/13/2012 at approximately 13:00 hours Brenda Daniel Aycocks mother, contacted me to see about

’ bringing me the gun. l was not at the office at the-time so when l returned l made contact with Daniel.
Daniel advised that her mother Verna Crook had possession of the handgun and advised me that l could
retrieve it from her.

On 09/13/2012, l made contact with Verna Crook at 521 Lexington and she released the handgun a `
Smith & Wesson 357 model 28-2 serial number N1503. The gun also has DPS 24915 engraved in the left
side of the gun. l wrote a hand written note which Verna Crook signed'indicating that the suspect Lauren
Aycock told her to release the gun to this detective. The gun was logged as evidence and delivered to D.
Pie| in the property and evidence room.

Det. Michael Dockery

‘ _ Page: 18 of 19
contact with suspect Lauren Aycock

_ ON 08/30/2012, at approximately 17:00 hours, Candace Heisserman, with Child Protective Servlces,

M'Q(\ conducted an interview with the suspect, Lauren Aycock. The interview was conducted at the police
ad \b` department at my office. l Detective M. Dockery sat in on the interview between Aycock and
W(j@ Heisserman. During the interview Aycock advised that she was at home in bed sick, and that Huffman
~DA barged into her residence uninvited. Aycock advised that she was in bed with the door shut, so it is
§§ W M unclear to this detective how she would have known first hand that Huffman was not invited into the

l
u/¢~L"°

_rEBeQ_ge. Kyle Edrington, Aycock’s boyfriend, had already admitted to calling leff Pittman, who is
Huffman’s Boyfriend, and inviting them to come visit. Aycock advised that Hgiffman entered her 1_° \ M

work /"U'e?i?b?n_and laid down on the bed with her, and that she was trying to get zanex pills from Aycock / N"\`l§ how

Aycock advised that she stated to Huffman that she did not have any and for her to leave her alone.

2 M A£ock never mentioned anything about asking Huffman to leave, or asking why she was in her"'Ll 6 h‘f wang
\/\ i

C\/ resid .Aycock advised that that it was nighttime, after dark, and that the light in the bedroom was
q off. Aycock said that the bathroom light was or§Aycock said that Huffman got up and walked over to her
\Su`o dresser and was looking at`a photograph on the dresser. Aycock stated that Huffman removed a Ro|ex
mg \‘\\i\$‘\ watch from the dresser and placed it into her pocket and then left the room. lT is unclear how Aycock

w\ b~wj )(b was able to see this since she had stated that the lights in the room were off, it was dark outside, and 4r m
;N\d, v°~‘~);\,o Huffr\nan's back would have been facing her. / n\i¢ me°m \*31"\' MU~O[ `l'L¢ ivch ama l *
- MCM
t u>i“ \ oomi~,i,nv¢ai mm umw io sr fgoing to steal from her property. Aycock stated that she put the gun up and Huffman and Pittman left md m

the residence. Aycock admits to going outside and striking the hood of Huffman’s vehicle with her hand, jaw ,'.i»
ms ‘)'but denies having the gun in her possession when this event happened. When asked if any damage was a$ evl me

caused to Huffman’s vehicle she responded with l hope so. Aycock admits to having the gun out and in

her possession, but denies pointing the handgun at anyone, and denies making any threats to harm

_anyone. The interview that was conducted was audio recorded and a copy of the recording has been

retained as evidence in this case.

investigator Heisserman with DFPS asked Lauren if once the interview was concluded if we could go to
her residence so that she could see the living conditions of the child and make sure there was food iri
the residence, and that the utilities work. Aycock was hesitant to let Heisserman come to her residence.
l advised Aycock that due to the allegations that l needed to obtain photos of the weapon, Handgun,
and advised her that l would obtain a search warrant to do so if necessary. Aycock consented to allow
me to come to the residence and photograph the handgun, and agreed for Heisserman to come to the
residence with me. Once the interview was concluded l Detective M. Dockery, along with Heisserman

Page: 19 of 19

went to Aycocks residence, 1713 Bowie Dr. Aycock invited us into the residence, and took me to the
bedroom where the gun was |ocated. Aycock retrieved the handgun from atop the armoire in her
bedroom which was in a plastic carrying case. Aycock handed me case and all. l opened the case and
determined that the handgun was a 357 revolver, and it did L_Q_t have any ammunition in the gun or in
the _case. l took three digital photos of the handgun and all h_aTe been added to this report. l did note
that the handgun had a stamp on the left side of the frame of DPS 24915. l have learned that this is not
the serial number of the weapon, but is believed to be a tracking number for DPS so that the handgun
could be tracked by the agency to show who it was issued to.

Aycock advised that the gun that she had in her possession belonged to her grandfather who was a
retired DPS Trooper. Aycock stated that the gun was left for her son for when he was older. The gun was
in fact determined to be her grandfather's weapon, but | was able to determine that it was not left in
her possession for her son as she had stated. l spoke with Candace Heisserman who is working this
investigation jointly with me. Heisserman had spoken with Brenda Daniel, Aycock’s mother, and learned

- that the gun had been sold to a family friend. Danie| advised Heisserman that her father had expressed

concern of Lauren having the handgun so she sold it t_o keep Lauren from getting it. The gun was then

later sold to Jessie Bonner at Jessie's Gun Shop in Corsicana Texas by the person who Danie| had sold

the gun to. l made contact with Jessie’s gun shop on 09/04/2012, and spoke with him in reference to the

handgun. iessie confirmed, and provided me with documentation, and records of where he actually sold

Aycock the gun. Aycock was not truthful as to how she came about having possession of the firearm,

and this is supported by the transaction records, and the ATF form 4473 that she had to fill out to

purchase the handgun. Aycock had purchased the handgun through a lay-a-way program, and actually

took possession of the handgun on 04/25/2012. A k' ama ed her credibility by not bein honest as

to how she came about possession of the§igdgpn. \i~) m O'W-d’ Hu{€mm'$? 7_ nd"$¥°'| m l ?0\"'9~0(¥\'0-{`§

` mi mm cwa .';£:kmh:;k“"$ "“m“’ +° 1"~***‘°"`5*"3 $’W“@h* "“+ “'“"

Aycock was asked by Heisserman if she had ever been treated for any mental illness and Aycock advised
that she had not. l had knowledge_of Aycock receivi_nglr_eatment from green oaks hospital in the past for
sucidial intentions. l made contact with ierry Putman, investigator with the Navarro County District
Attorney's office and requested that he subpoena Aycocks medical records from Green Oaks Hospital.
On 09/12/2012, l received the medical records, and a copy of the records are attached to the case file as
evidence.

Det. Michael Dockery.